Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Election/Restrictions
Claims 28-29, 32-37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/2/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-23, 25-27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769), Taylor (US 2011/0164963) and Lewis (US 5837960).
	Regarding Claims 19 and 38, Shuck teaches a method comprising controlling the powder delivery device to deliver the metal powder to a surface of an abrasive coating ([0011]); and controlling an energy delivery device to deliver energy to at least one of the abrasive coating or the metal powder to cause the metal powder to be joined to the abrasive coating ([0011]).  
	Shuck teaches the abrasive coating comprises a metal matrix and abrasive particles at least partially encapsulated in the metal matrix ([0009]).  Shuck does not explicitly teach the metal powder and abrasive particles sequentially applied as claimed; however, sequential application of matrix layers and embedding hard particles in matrix layers is known in the art (Platz abstract).  Platz teaches the final matrix metal layer completely embeds and covers the hard particles in the matrix metal (col. 2 ln. 26-46).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Shuck to include sequential application, as taught in Platz, because it is a known method of applying an abradable coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with sequential application as taught in Platz.
	Shuck does not teach that not all of the abrasive particles are encapsulated; however, Taylor teaches abrasive tip surfaces in the gas turbine engine field wherein the surface is coated with a metallic alloy matrix having ceramic abrasive particles embedded in and projecting from the matrix (abstract).  Taylor teaches the coatings providing clearance control applications that minimize blade tip loss, generates wear debris of fine size, is of low cost, and is applicable over a wider range of operating conditions ([0087]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify applications of the combined references to include outer layers with particles embedded in and projecting from the matrix, as suggested in Taylor, in order to achieve coatings suitable for use in clearance control applications.  
	Shuck does not explicitly teach controlling a powder source to deliver metal powder to a powder delivery device.  Shuck does not explicitly teach control by a computing device; however, Lewis teaches a method of powder coating and laser melting a turbine component wherein powder is provided to the deposition head from powder containers by means of powder feeders (col. 7 ln. 26-28).  Lewis further teaches the apparatus being controlled by a computer (abstract).  It would have been prima facie obvious to one of ordinary skill in the art the time of the invention to modify the method of Shuck to include a powder source and computer controls, as taught in Lewis because they are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with a powder source and computer controller as taught in Lewis.
	Regarding Claim 20, Shuck does not explicitly teach reducing surface roughness; however, Lewis teaches rough surfaces might be smoothed by passing the laser beam over the surface in order to melt a very thin surface layer (col. 21 ln. 14-22).  It would have been prima facie obvious to one of ordinary skill in the art to modify the melting of Shuck to include surface smoothing, as taught in Lewis, in order to achieve a coating having optimized surface smoothness properties. 
	Regarding Claim 23, Shuck teaches wherein the metal powder comprises a composition substantially similar to the metal matrix ([0011]).
	Regarding Claim 25, Shuck teaches the abrasive particles comprise metal oxide ([0009]).
	Regarding Claim 26, Shuck teaches the energy delivery device comprises a laser ([0012]).
	Regarding Claim 27, Shuck does not explicitly teach a blown powder deposition device; however, Lewis teaches blown powder deposition (col. 8 ln. 15-20).  It would have been prima facie obvious to one of ordinary skill in the art to modify the powder delivery of Shuck to include blown powder, as taught in Lewis, because it is a known powder delivery method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with blown powder deposition as taught in Lewis.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769), Taylor (US 2011/0164963) and Lewis (US 5837960) as applied to claims 19-23, 25-27, and 38 above, and further in view of Cybulsky (US 20100129636).
	Regarding Claim 24, Shuck teaches substrates being components for gas turbines ([0010]).  Shuck does not explicitly teach Ni- or Co based alloys; however, Nickel or Cobalt based alloy substrates for turbine components are known in the art (Cybulsky, [0032]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include Ni or Co based alloys, as taught in Cybulsky, because they are known substrates for turbine components and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the components of Shuck with substrates as taught in Cybulsky.

Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 4/26/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712